Exhibit 10.24.5 SUBORDINATION AGREEMENT The undersigned, PRINCESS INVESTMENT HOLDINGS, INC., a Delaware corporation (“ Creditor ”), TALON INTERNATIONAL, INC., a Delaware corporation (“ Talon International ”), and certain subsidiaries of Talon International (Talon International and its subsidiaries collectively referred to as “ Borrower ”) are party to a Loan and Reimbursement Agreement dated as of August 10, 2015 (that agreement, together with any related promissory notes, guaranties, security documents and other documents, instruments and agreements, as the foregoing may be amended, restated or otherwise modified from time to time, collectively referred to as the “ Creditor Loan Agreement ”), and Talon International and MUFG UNION BANK, N.A., formerly known as “Union Bank, N.A.” (“ Bank ”), are party to a Commercial Credit Agreement dated as of December 31, 2013 (that agreement, together with any related promissory notes, guaranties, security documents and other documents, instruments and agreements, as the foregoing may be amended, restated or otherwise modified from time to time, collectively referred to as the “ Bank Loan Agreement ”). Creditor, which is an affiliate of Borrower, agrees that the financing arrangements between Bank and Borrower under the Bank Loan Agreement are in Borrower’s and Creditor’s best interests, and, in order to induce Bank to continue such financing arrangements, Creditor further agrees as set forth below. 1.
